DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of the amendments to claims 11, 13, and 19 received 9/07/2021. Claims 1-20 are currently pending. Applicant’s Remarks received 9/07/2021 have been fully considered and are persuasive. The previous grounds of rejection are withdrawn. No new grounds of rejection are applied.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or reasonably suggest radiation source comprising: a hollow core optical fiber comprising a body having a hollow core, the hollow core arranged to have a working medium disposed therein; and a pulsed pump radiation source arranged to produce pulsed pump radiation that is received by, and propagates through, the hollow core from an input end to an output end, wherein one or more parameters of the pulsed pump radiation, the optical fiber and the working medium are configured to allow soliton self-compression of the pulsed pump radiation so as to change a spectrum of the pulsed pump radiation so as to form output radiation, and wherein a length of the optical fiber is such that the output end substantially coincides with a position at which: a temporal extent of the output radiation is minimal, and/or a breadth of the spectrum of the output radiation is maximal.
Holzer (US 2014/0334763 previously cited) teaches radiation source 100 and method (fig. 1 par. 78) comprising: 
a hollow core optical fiber 21 comprising a body having a hollow core (fig. 1 par. 78), the hollow core arranged to have a working medium disposed therein (par. 79); and 
a pulsed pump radiation source 10 arranged to produce pulsed pump radiation 1 that is received by, and propagates through, the hollow core from an input end to an output end (fig. 1 par. 78), 
wherein one or more parameters of the pulsed pump radiation, the optical fiber and the working medium are configured to allow soliton self-compression of the pulsed pump radiation so as to change a spectrum of the pulsed pump radiation so as to form output radiation 2 (fig. 1 par.’s 80-81).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN WRIGHT KREUTZER whose telephone number is (571)270-7931.  The examiner can normally be reached on Monday-Friday from 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLIN W KREUTZER/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        9/11/2021